Carro and Wallach, JJ.,
dissent in a memorandum by Wallach, J., as follows: Preliminarily, it should be noted that neither the date of the accident nor the date on which the action was commenced (the action was commenced in 1977 for personal injuries sustained by the infant plaintiff in 1968) is of any significance in deciding whether the action should be deemed abandoned and dismissed pursuant to CPLR 3404 (General Staple Co. v Amtronics, Inc., 81 AD2d 877). The only pertinent dates herein are: May 3, 1984, when the action was marked off the Trial Calendar for nonreadiness on plaintiffs’ part; August 1984, in or about which plaintiffs moved to have the action restored to the Trial Calendar; September 17, 1984, when plaintiffs’ motion to restore was granted; May 3, 1985, when one year passed from the removal of the action from the calendar; and August 19, 1985, when plaintiffs filed a new note of issue as directed in the order restoring the action to the calendar.
CPLR 3404 does not preclude a motion to restore more than one year after an action is marked off the calendar. It is just that if the motion is made after more than one year, then, in *724addition to the usual showing required when a motion to restore is made within a year — a proper and sufficient statement of readiness setting forth the reasons for the acts or omissions that led to the action being marked off and good cause for its restoration, and an affidavit showing that there is merit to the action (see, 22 NYCRR 660.4 [d] [5]; 660.5 [d] [1], eff up to Jan. 6, 1986) — the movant must also overcome a presumption of abandonment (Marco v Sachs, 10 NY2d 542; Stavrou v Abravos-Vernadakis, P.C., 109 AD2d 676 [1st Dept]; Morhaim v Morhaim, 81 AD2d 790, 791 [1st Dept]). This is simply to require a closer review of the activity in the case from the time that it was marked off the calendar. If the plaintiff has been diligent in making the case ready for trial throughout the period that it was off calendar, the presumption of abandonment will be overcome, and the court will issue an order putting into effect various clerical processes designed to make sure that the case is called for trial in its proper turn.
With this I do not think the majority would disagree. Yet, somehow, it concludes that this action should be deemed abandoned because, in opposing defendants’ motion to dismiss, plaintiffs did not make an adequate showing of merit. But merit, presumably, is something plaintiffs had already shown in connection with their motion to restore made in August 1984 (22 NYCRR 660.4 [d] [5]), which motion was granted over opposition. In effect, the majority is requiring from plaintiffs a second showing of merit on a second motion to restore because a first motion to restore had not fully accomplished its purpose within a year.
The only question that was before the court on the instant motion to dismiss pursuant to CPLR 3404 was why it should have taken plaintiffs so long to implement the order of restoration by filing a new note of issue. The entire dispute herein arises out of the unfortunate circumstance that Special Term, in granting plaintiffs’ motion to restore, did not limit plaintiffs’ time to file a new note of issue and thereby implement its order. It was a gap in the court’s order which was filled in by the denial of defendants’ motion to dismiss. It was as if the court had resettled or clarified its order of restoration to provide that plaintiffs should have 11 months to file a new note of issue.
Did the court abuse its discretion in granting plaintiffs such a lengthy period of time to implement its order? Clearly not. Trial courts should have wide discretion in the implementation of their own orders, especially when such bear upon the *725management of their own calendars. Here, apparently, Special Term concluded that plaintiffs were busy during this 11-month period obtaining updated medical reports without which the trial could not in any event have gone forward, and that there was never an intention to abandon the case after it had been marked off. The record is ample to sustain this conclusion. Apparently too, Special Term discerned no prejudice to defendants by reason of the note of issue having been filed in August 1985, and not by May 1985 as defendants say it should have been. Nor do I.
Plaintiffs’ cross motion for an order "permitting the restoration to the trial calendar, nunc pro tunc, of the instant action” should have been denied as unnecessary and academic. The action was already on the calendar, a status achieved when the clerk accepted plaintiffs’ note of issue on August 19, 1985. Had the clerk rejected plaintiffs’ note of issue, then there would have been some purpose to plaintiffs moving for an order vacating an automatic dismissal by the clerk and restoring the action to the calendar (see, Morhaim v Morhaim, supra).
Accordingly, defendants’ motion to dismiss the action pursuant to CPLR 3404 should have been denied, and plaintiffs’ cross motion to restore the action to the calendar should have been denied as academic.